Citation Nr: 0401644	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation, prior to May 16, 
2002, for ptosis of the left upper eyelid.

2.  Entitlement to an evaluation in excess of 10 percent, 
since May 16, 2002, for ptosis of the left upper eyelid.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran had many years of service in the Commonwealth of 
Puerto Rico Army National Guard.   He was subsequently called 
to active duty in support of Operation Desert Shield/Storm 
from January 1991 to June 1991; he served in Southwest Asia 
from February 10, 1991 to May 29, 1991.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision of the San 
Juan, Commonwealth of Puerto Rico regional office (RO).

This case was remanded for further development by the Board 
in October 2001.

Subsequently, an October 2002 rating decision increased the 
veteran's disability evaluation for ptosis of the left upper 
eyelid to 10% disabling from May 16, 2002.

The case was thereafter returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The January 2000 VA examination revealed a cosmetic 
problem due to ptosis that results in no more than moderate 
disfigurement.

3.  The first objective evidence of record demonstrating an 
obscured pupil as a result of ptosis occurred in May 2002.

4.  The objective medical evidence of record indicates that 
the veteran's pupil is nearly one-half obscured, but not 
wholly obscured; there continues to be evidence of moderate 
disfigurement.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for ptosis of 
the left upper eyelid, prior to May 16, 2002, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Code 7800 (2000, 
2003).

2.  The criteria for a separate 10 percent evaluation for 
ptosis of the left upper eyelid, since May 16, 2002, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Codes 6019, 6079 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the May 2000 
statement of the case (SOC) as well as the October 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.

A May 2001 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  Additionally, the veteran was 
informed of the provisions of 38 C.F.R. § 3.159 (2003).  In a 
written communication dated October 2000, the veteran 
indicated that he wished to cancel his scheduled hearing 
before the RO.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection for left eyelid ptosis was granted in July 
1997, with an evaluation of 0 percent effective February 11, 
1992.  Subsequently, an October 2002 rating decision  
increased the evaluation to 10 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected ptosis of the left eye 
involves drooping of the upper eyelid which, in turn, 
obscures vision.  The RO has assigned a 10 percent evaluation 
from May 16, 2002, for left eye ptosis pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6019-6079, which provides that 
ptosis, in which the pupil is one-half or more obscured, is 
to be rated equivalent to visual acuity of 20/100.

Generally, in establishing an evaluation for a service-
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided.  38 C.F.R. § 4.14.  However, under certain 
circumstances, compensation is payable for the combinations 
of service-connected and non-service-connected disabilities 
as if both disabilities were service-connected, provided that 
the non-service-connected disability is not the result of 
willful misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  
For the eyes, the foregoing is applicable when there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non-
service-connected disability.  Id.  As such, when evaluating 
the service-connected eye, it is proper to consider the non-
service- connected eye as normal (20/40 or better), unless 
there is total blindness in both eyes.  38 U.S.C.A. § 1160; 
38 C.F.R. §§ 3.383, 4.79; Villano v. Brown, 10 Vet. App. 248 
(1997).

In the present case, the evidence does not reflect, nor does 
the veteran contend, that there is blindness in his non-
service-connected right eye.  Thus, in evaluating his left 
eye disability, the non-service-connected right eye vision 
will be considered 20/40, reflecting normal vision.
VA examination reports dated September 1991 and May 1997 
indicated no visual field deficit in either eye, though the 
veteran was diagnosed with mild ptosis of the left eye in 
1991.

The veteran underwent an additional VA examination in January 
2000.  The veteran referred to a history of cataract surgery 
on both eyes.  The veteran's uncorrected visual acuity in 
both eyes was 20/20.  No visual field deficit was noted.  The 
diagnosis was ptosis of the left upper lid, with no loss of 
vision, and cosmetic problem due to ptosis.   

Private Ophthalmology treatment records dated October 1998 
and September 2001 are silent as to any reference to a ptosis 
in either eye.  

The veteran most recently underwent additional VA 
examinations in May and June 2002.  The reports made pursuant 
to those examinations noted that the veteran complained of a 
droopy eyelid.  The veteran's uncorrected visual acuity was 
noted as being 20/60 in the right eye, and 20/70 in the left 
eye.  A superior field visual deficit was noted, however.  A 
photograph revealed that the left pupil was partially 
obscured and moderate deformity of the eyelid was 
demonstrated.  The diagnosis was left upper lid acquired 
ptosis totally interfering with vision in the superior field.

Diagnostic Code 6019 provides that ptosis, whether unilateral 
or bilateral, will be rated equivalent to 5/200 only if the 
pupil is wholly obscured.  If the pupil is one-half or more 
obscured, but not wholly obscured, the ptosis will be rated 
equivalent to 20/100.  If there is less interference with 
vision, the disability is to be rated as disfigurement.  See 
38 C.F.R. § 4.84a, Code 6019 (2003).

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
disfigurement of the head, face, or neck shall be rated as 10 
percent disabling if moderately disfiguring.  A 30 percent 
rating was warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Code 7800 (2000).  

From August 30, 2002, Diagnostic Code 7800 provides that 
disfigurement of the head, face, or neck shall be rated as 10 
percent disabling if only one characteristic of disfigurement 
is noted; a disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of the one 
feature or paired set of features, or with two or three 
characteristics of disfigurement, shall be rated as 30 
percent disabling; a disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with four or five 
characteristics of disfigurement shall be rated as 50 percent 
disabling, and a disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or with six or 
more characteristics of disfigurement shall be rated as 80 
percent disabling.  However, it is noted that the eight 
characteristics of disfigurement for purposes of evaluation 
under Sec. 4.118 are: 1) a scar five or more inches in 
length; 2) a scar at least one-quarter inch wide at its 
widest part; 3) a scar with a surface contour elevated or 
depressed on palpation; 4) a scar adherent to underlying 
tissue; 5) skin hypo-or hyper-pigmented in an area exceeding 
six square inches; 6) skin texture abnormal in an area 
exceeding six square inches; 7) underlying soft tissue 
missing in an area exceeding six square inches; 8) skin 
indurated and inflexible in an area exceeding six square 
inches.  See 38 C.F.R. § 4.118, Code 7800 (2003).

Thus, the issue of visual field deficit or vision 
interference resulting from an obscured pupil is central in 
determining whether or not the veteran was entitled to a 
compensable evaluation during a given period of time.

Although the veteran was diagnosed with mild ptosis in 1991, 
there is no competent medical evidence of record indicating 
any ptosis-related vision interference before May 2002.  
However, the January 2000 VA examination report reflects a 
cosmetic problem associated with the ptosis, and resolving 
doubt in the veteran's favor, the disfigurement is moderate.  
However, there is no suggestion in the record of severe 
disfigurement, nor does any medical evidence suggest that the 
veteran was disfigured within the meaning of current 
provisions of Diagnostic Code 7800, as neither tissue loss 
with gross distortion or asymmetry of the eye nor two or more 
of the eight characteristics of disfigurement were 
demonstrated.  38 C.F.R. § 4.118, Code 7800 (2003).  

In May 2002, a superior field visual deficit was diagrammed, 
with the left upper lid acquired ptosis totally interfering 
with vision in the superior field.  However, no prior medical 
evidence indicated the presence of vision interference or 
disfigurement, and therefore, under the provisions of 
Diagnostic Code 6019, no compensable evaluation can be 
awarded prior to May 16, 2002.  See 38 C.F.R. § 4.84a, Code 
6019 (2003).  

As noted earlier, the most recent VA examination reports, 
dated May and June 2002, indicated that the veteran suffered 
from left upper lid acquired ptosis totally interfering with 
vision in the superior field.  That is to say, half of the 
veteran's field of vision in his left eye was impaired by his 
acquired ptosis.  Moreover, the resulting disfigurement is 
moderate.  

Applying the rating criteria of Diagnostic Codes 6019 and 
7800, the veteran's disability should be rated as equivalent 
to visual acuity of 20/100 in the left eye.  As noted above, 
the non-service-connected right eye is deemed to have 20/40 
vision.  This correlates to a 10 percent rating for the left 
eye disability less than 38 C.F.R. § 4.84a, Code 6079 and 
Table V.  The moderate disfigurement approximates the 
criteria for a 10 percent rating under Diagnostic Code 7800.  

Since the veteran is not service-connected for the right eye 
and he is not blind in the right eye, in order to receive a 
higher rating the pupil in the veteran's service-connected 
left eye must be more than half obscured, which is not the 
case.  Indeed, no medical evidence of record suggests that 
the veteran's service connected left eye is more than half 
obscured.  Similarly, there is no suggestion of more than 
moderate disfigurement due to the ptosis.  

Given the foregoing, there is a basis to warrant a rating of 
10 percent for the service-connected left eye ptosis, 
effective prior to the May 2002 VA examination.  Furthermore, 
there is a basis for assigning separate 10 percent ratings 
for ptosis from May 2002, representing the functional and 
cosmetic impairment to the left eye and face.  The Board 
finds that the preponderance of the evidence is against any 
further increase in the evaluations assigned herein and the 
benefit-of-the-doubt doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Entitlement to a 10 percent evaluation, prior to May 16, 
2002, for ptosis of the left upper eyelid is granted, subject 
to the regulations governing the award of monetary benefits.

Entitlement to separate 10 percent evaluations for ptosis due 
to disfigurement and functional impairment, since May 16, 
2002, is granted, subject to the regulations governing the 
award of monetary benefits.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



